Title: From George Washington to the Commanding Officer in Philadelphia, 24 January 1777
From: Washington, George
To: Commanding Officer in Philadelphia

 

Sir,
Head Qurs Morris Town Jay 24th 1777.

My situation will not admit of the smallest delay in dispatching & forwarding to this place all the Troops in Philada. Let the utmost expedition be used in fitting them out as fast as they arrive, & no time be lost in sending them on under proper Officers. I am Yr most Obedient Humble Ser.

Go: Washington

